Citation Nr: 1113616	
Decision Date: 04/06/11    Archive Date: 04/15/11

DOCKET NO.  05-13 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for diabetes mellitus, including as due to exposure to herbicides.

2. Entitlement to service connection for a cardiovascular disability, including as due to exposure to herbicides and secondary to diabetes mellitus.

3. Entitlement to service connection for erectile dysfunction, including as due to exposure to herbicides and secondary to diabetes mellitus.

4. Entitlement to service connection for peripheral neuropathy of the upper extremities, including as due to exposure to herbicides and secondary to diabetes mellitus.

5. Entitlement to service connection for peripheral neuropathy of the lower extremities, including as due to exposure to herbicides and secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A. R. Grasman, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to August 1975.

This appeal comes before the Board of Veterans' Appeals (Board) from an October 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  In February 2007, the Board denied the Veteran's claims.  The Veteran subsequently appealed to the United States Court of Appeals for Veterans Claims (Court).  A Joint Motion for Remand was filed in February 2008.  By Order of the Court in February 2008, the motion was granted and the appeal was returned to the Board. This appeal was remanded by the Board in May 2008 for additional development.  

The Board's May 2008 decision also granted service connection for posttraumatic stress disorder (PTSD).  In March 2009 and July 2009 statements, the Veteran raised the issues of an increased rating for PTSD and raised the issue of total disability rating based on individual unemployability (TDIU).  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  



FINDINGS OF FACT

1. The Veteran has been notified of the evidence necessary to substantiate his claim, and all relevant evidence necessary for an equitable disposition of this appeal has been obtained.

2. The Veteran did not serve in the Republic of Vietnam and is not presumed to have been exposed to herbicides.

3. The competent evidence of record shows that diabetes mellitus did not manifest during service, did not manifest for many years after service and is not otherwise related to service.

4. The competent evidence of record shows that coronary artery disease did not manifest during service, did not manifest for many years after service and is not otherwise related to service or to a service-connected disability.

5. The competent evidence of record shows that erectile dysfunction did not manifest during service and is not otherwise related to service or to a service-connected disability.

6. The competent evidence of record shows that peripheral neuropathy of the upper extremities did not manifest during service, did not manifest for many years after service and is not otherwise related to service or to a service-connected disability.

7. The competent evidence of record shows that peripheral neuropathy of the lower extremities did not manifest during service, did not manifest for many years after service and is not otherwise related to service or to a service-connected disability.



CONCLUSIONS OF LAW

1. Diabetes mellitus was not incurred in or aggravated by service; nor may it be presumed to be incurred therein.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113 (West 2002 and Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

2. A cardiovascular disability was not incurred in or aggravated by service, may not be presumed to have been incurred in service, and was not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 2002 and Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2010).  

3. Erectile dysfunction was not incurred in or aggravated by service and was not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, (West 2002 and Supp. 2009); 38 C.F.R. §§ 3.303, 3.310 (2010).  

4. Peripheral neuropathy of the upper extremities was not incurred in or aggravated by service, may not be presumed to have been incurred in service, and was not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 2002 and Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2010).  

5. Peripheral neuropathy of the lower extremities was not incurred in or aggravated by service, may not be presumed to have been incurred in service, and was not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 2002 and Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the Veteran was sent a VCAA letter in July 2004 that addressed the notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the appellant of what evidence was required to substantiate the claims and of the appellant's and VA's respective duties for obtaining evidence.  The appellant was also asked to submit evidence and/or information in his possession to the AOJ.

A November 2008 letter was also sent to the Veteran which included criteria for secondary service connection as well as the notice provisions pertaining to how VA assigns disability ratings and effective dates as set forth in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Board notes that Dingess was decided during the pendency of the appeal.   As such, the Dingess notice was satisfied subsequent to the initial AOJ decision.  Additionally, the notice regarding secondary service connection was also sent after the initial AOJ adjudication of the issues involving secondary service connection.  The Board finds that receiving this notice after the rating decision was not prejudicial to the appellant because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  Not only has the appellant been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond, but the AOJ also readjudicated the case by way of a December 2009 supplemental statement of the case issued after the notice was provided.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the AOJ's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the AOJ) see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  Furthermore, any timing error regarding the Dingess notice was harmless given that service connection is being denied, and hence no rating or effective date will be assigned with respect to the claimed conditions.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide this appeal as the timing error did not affect the essential fairness of the adjudication.  

Therefore, the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.  Quartuccio, 16 Vet. App. at 187.

VA also has a duty to assist the veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of service treatment records, pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service treatment records, DD Form 214, personnel records, private medical records and VA medical records.  The Board also notes that the RO attempted to obtain the flight manifests, as requested in the May 2008 Board remand.  These records were found to be destroyed after 6 weeks after the flight, as such they do not exist and further efforts to obtain these records would be futile.  The Board also notes that the Veteran was given an opportunity to submit additional records to support his claim, however in a response the VCAA letter, the Veteran indicated that he had no further evidence to submit in November 2008.  As such, the Board finds that the RO substantially complied with its May 2008 Remand.  Stegall v. West, 11 Vet. App. 268 (1998).  

A VA examination with respect to the issues on appeal was obtained in September 2004.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).   Here, a VA examination was conducted and the Veteran was examined.  The examiner, however, did not offer an opinion as to the etiology of the Veteran's disabilities.  The Board finds, however, that an opinion is not necessary in this instance.  Specifically, the Veteran does not have the required service for presumptive service connection, as further described in this decision.  Moreover, the service treatment records and medical evidence does not show that the disabilities manifested in service or shortly after service.  The only evidence submitted that he was exposed to herbicides in service or that his disabilities are service connected are the Veteran's own statements.  As such, there is no duty to obtain an additional medical evaluation or opinion.  See Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (finding no prejudicial error in Board's statement of reasons or bases regarding why a medical opinion was not warranted because there was no reasonable possibility that such an opinion could substantiate the service member's claim because there was no evidence, other than his own lay assertion, that reflected that he suffered an event, injury, or disease in service that may be associated with his symptoms).

The Board would further add that it is also significant that none of these claimed disorders were identified during service or shortly thereafter.  It was many years after the appellant was discharged from service that he even suggested that the claimed disorders might be related to service.  VA's duty to provide a medical examination is not triggered unless the record contains competent evidence of a current disability or symptoms of a current disability, evidence establishing that an event, injury, or disease occurred in service or a disease manifested during an applicable presumptive period, and an indication that the disability or persistent or recurring symptoms of a disability may be associated with service or a service connected disability.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2009); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In light of the length of time between discharge from service and the Veteran's claims, the second and third prongs of McLendon have not been met.  Another VA examination, under the circumstances presented in this case, is not warranted, as there is no competent evidence of a disability in service, or that the current disabilities are related to the appellant's service, or that the disabilities in question are conditions that would be granted service connection on a presumptive basis in accordance with 38 C.F.R. §§ 3.307 and 3.309 (2010).  Accordingly, the Board finds that no further action is necessary to meet the requirements of the VCAA.  See 38 C.F.R. § 3.159(c)(4).

Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2010).  If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010).  This may be shown by affirmative evidence showing inception or aggravation during service or through statutory presumptions.  Id.  

To establish direct service connection for a claimed disorder, there must be (1) medical evidence of current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  See 38 C.F.R. § 3.303(b) (2010).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim. Id.  

Where a veteran served 90 days or more during a period of war or during peacetime service after December 31, 1946, and a chronic disease such as cardiovascular-renal disease or diabetes mellitus manifests to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. § 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2007).  Establishing service-connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) reconciling Leopoldo v. Brown, 4 Vet. App. 216 (1993) and Tobin v. Derwinski, 2 Vet. App. 34 (1991).  When aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen, supra.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

In this case, the Veteran contends that he has service in Vietnam and was exposed to herbicides in service, including Agent Orange.  Under the provisions of 38 C.F.R. § 3.309(e), if a veteran was exposed to an herbicide agent, including Agent Orange, during active military, naval, or air service and has a disease listed in 38 C.F.R. § 3.309(e), such disease shall be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met even though there is no record of such disease during service, provided that the rebuttable presumption provisions of § 3.307(d) are also satisfied. These diseases include AL amyloidosis, chloracne or other acneform disease consistent with chloracne, type II diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, Ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias, multiple myeloma, Non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma. 38 C.F.R. § 3.309(e). 

For purposes of the regulation, the term acute and subacute peripheral neuropathy means transit peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within 2 years of the date of onset.  38 C.F.R. § 3.309(e), Note 2.  Additionally, the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of Ischemic heart disease.  38 C.F.R. § 3.309(e), Note 3. 

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne and porphyria cutanea tarda shall have become manifest to a degree of 10 percent or more within one year, after the last date on which the veteran was exposed to an herbicide agent during active service. 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(ii).

In addition, a veteran is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Regarding presumed exposure to herbicides, under 38 C.F.R. § 3.307(a)(6)(iii), a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam Era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 (the "Vietnam Era").

"Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. 38 C.F.R. § 3.307(a)(6)(iii).

Here, in July 2004, the RO asked the National Personnel Records Center (NPRC) to furnish the dates of the Veteran's service in Vietnam.  The NPRC responded in August 2004 by informing the RO that there was no evidence found in the Veteran's record to substantiate any service in Vietnam or exposure to herbicides in service.  

In a December 2004 statement, the Veteran asserted that he was assigned to the 6924th Security Squadron Ramasun Station which was approximately 30 km south of the Laotian border in the northern region of Thailand.  He said that they worked closely with a unit located at Da Nang Air Base in South Vietnam.  He said the nature of his work was "Top Secret" so he could not disclose any facts or travel associated with his duty at the 6924th.  He asserted that he had been on a flight to Thailand in December 1973 from Clark Air Base that made stops at Da Nang Air Base and Tan Son Nhut Air Base in South Vietnam.  He said that his flight home after his tour ended in December 1974 also made stops at Da Nang and Tan Son Nhut Air Bases and that he actually had to depart the plane while it was on the ground at Tan Son Nhut Air Base for about an hour. 

In support of the Veteran's December 2004 statement, he enclosed service personnel records showing that he had been assigned to the 6924th Security Squadron and he served in Thailand.  These records indicate that his exact location in Thailand was "Top Secret" and "classified".  He also included information that he downloaded from the Air Intelligence Agency, Lackland Air Force Base, entitled "History Retropsective" from the 1970s.  For the year 1976, the History Retropsective notes that the 6924th Security Squadron, Ramasun Station, Thailand, had been stationed at DaNang AB, South Vietnam, during the war in Southeast Asia, and was deactivated on 15 May 1976.  The Board notes that the RO attempted to obtain the relevant flight manifests, however, they are not considered permanent records and were destroyed shortly after the flight was performed.

In written argument in January 2007, the Veteran's representative asserted that the Veteran was entitled to the presumption of service connection for the disabilities claimed due to exposure to Agent Orange.  While acknowledging that there is no specific documentation of the Veteran's presence in Vietnam, the Veteran's representative asserted that there was no contradictory evidence either and the Board should therefore deem the Veteran's assertions credible.  He enclosed a congressional report that was presented by the Thailand Vietnam Vets for Equity in Treatment entitled "Inequities in Treatment of Vietnam Veterans."  The report states that Veterans who served in Thailand during the Vietnam War were exposed to hazardous chemicals and were being unfairly treated by VA since the presumptive regulations regarding exposure to Agent Orange do not include service in Thailand.

Further, the service personnel records shows that he served with the United States Air Force and his military occupational specialty was that of a Radio Communications Technician.  These records also show that he had a little over three years of foreign service, including in Greece, Thailand and England.  The personnel records do not show that there was service in the Republic of Vietnam.  The Veteran was awarded the National Service Defense Medial, Air Force Medals, Air Force Good Conduct Medals, Air Force Good Conduct Medal with 1 Oak Leaf Cluster, Air Force Longevity Service Award, Air Force Outstanding Unit Award and the Republic of Vietnam Gallantry Cross with Palm.  However, these medals were awarded to all members of the Armed Forces of the United States serving in Vietnam and its contiguous waters or airspace, as well as for those who served in Thailand, Laos or Cambodia while serving in direct support of operations in Vietnam.  See MANUAL OF MILITARY DECORATIONS AND AWARDS, 6.5 (U.S. Department of Defense Manual 1348.33-M, September 1996).  Therefore, the Veteran's receipt of these medals, while commendable in its own right, is not indicative of his actual service on the landmass of Vietnam or its inland waterways.  Haas v. Peake, 525 F. 3d 1168, 1197 (2008), cert. denied 129 S. Ct. 1002 (2009).  

Regarding his purported presence in Vietnam, there is no evidence, apart from his assertions,  to support the Veteran's presence in Vietnam, including while en route to Thailand.  The Veteran's representative argues that the Veteran's assertions in this matter should be deemed credible since there is no evidence negating his presence in Vietnam. (The representative's written argument is dated "March 15, 2006" which appears to be a typographical error as the contents indicate a much later preparation date.)  However, the NPRC's notice to the RO in August 2004 that there is no evidence in the Veteran's record to substantiate any service in Vietnam is evidence negating such service.

Consideration has been given to the History Retrospective that the Veteran downloaded from the Lackland Air Force Base website showing that the Veteran's assigned unit, 6924th Security Squadron, Ramasun Stations, Thailand, had been stationed at Da Nang AB, South Vietnam during the war in Southeast Asia.  However, there is no evidence showing that the Veteran had been assigned to the unit at that time.  This is especially so when considering that this particular information primarily pertained to the year 1976, which was after the Veteran's service discharge in August 1975.

Regarding the Veteran's assertions of service in Thailand, the Board does not dispute such service.  However, service in Thailand is not included in the presumptive regulatory provisions of 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(iii).  Thus, while the Board has considered the argument and evidence presented by the Veteran and his representative that Veterans who served in Thailand during the Vietnam War were also exposed to Agent Orange and that the presumptive regulatory provisions for exposure to Agent Orange should apply to such Veterans, the Board is bound by its own laws and regulations.

Also, with respect to peripheral neuropathy, VA's definition of acute and subacute peripheral neuropathy is a very narrow one.  That is, it means transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of date of onset.  38 C.F.R. § 3.309(e), Note 2.  In the Veteran's case, he was not even found to have peripheral neuropathy until many years after service.  Accordingly, his disability does not meet the definition of peripheral neuropathy noted in the presumptive service connection provisions for exposure to Agent Orange.  Id.

Based on the foregoing and in light of the requirement that a Veteran must have been physically present on the landmass or inland waters of the Republic of Vietnam at some point during his service in order to establish qualifying service in Vietnam, the Veteran does not meet the regulatory provisions for presumptive exposure to an herbicide agent. 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii).

Accordingly, the Board will proceed to evaluate the Veteran's claim under the provisions governing direct service connection.  See 38 U.S.C.A. § 1110, 38 C.F.R. § 3.303; see Combee, 34 F.3d at 1039. 

The Veteran's service medical records are devoid of complaints or treatment for the claimed conditions.  The clinical examinations in July 1968, June 1973 and March 1975 do not show symptoms of or a diagnosis of the claimed disabilities.  In June 1973, there was a normal electrocardiographic report.  Further, the Veteran had a negative blood sugar reading during his March 1975 separation examination and he denied a family history of diabetes mellitus.  The clinical evaluations of his heart, upper and lower extremities, and genitourinary system were normal.  

On file are private treatment records from a medical center and cardiovascular institute showing extensive treatment for the Veteran's heart disease in 2000 and 2001.  These records show that the Veteran underwent bypass graft surgery in May 2001 as well as a number of angioplasties prior to that.  They contain diagnoses of atherosclerotic coronary heart disease, hypercholesterolemia, essential hypertension, and type 2 diabetes mellitus.  There is also an undated medical record reflecting a diagnosis of diabetic neuropathy (hands).  

In February 2003, the Veteran underwent a consultation for his type 2 diabetes.  The private physician reported that the Veteran had been diagnosed as having type 2 diabetes about five years earlier.  He also reported that the Veteran had coronary artery bypass surgery in 2001.  He assessed the Veteran as having type 2 diabetes, on insulin, diabetic neuropathy, erectile dysfunction, hypertension, hyperlipidemia, and coronary artery disease.  The physician saw the Veteran in follow up appointments for Type 2 diabetes, hyperlipidemia and hypertension in March 2003 and August 2003.

On file are letters dated in June 2004 and July 2004 from a private physician indicating that the Veteran was diagnosed with type II diabetes as well as heart disease.  The Veteran had been under the physician's care for these conditions, as well as other conditions, since February 2004.

During a September 2004 VA examination, the Veteran reported being diagnosed with diabetes mellitus in 1996.  He also reported having erectile dysfunction with partial erections for the last one and a half years.  He complained of tingling and numbness of both hands on and off over the last year.  He denied taking any specific medication for neuropathy.  His cardiac history included eight angioplasties from 1989 to 2001 and coronary artery bypass surgery in May 2001.  He was diagnosed as having adult-onset diabetes mellitus; hypertension, on mediations, not caused or aggravated by diabetes mellitus; coronary artery disease, not caused or aggravated by diabetes mellitus, but possibly aggravated by it; mild peripheral neuritis involving both the hands and feet, as likely as not related to diabetes mellitus; erectile dysfunction (partial), most likely related to hypertension, diabetes mellitus, and mediations.

Regarding service connection on a direct basis, the Veteran's service medical records as noted above are devoid of complaints or treatment related to the disabilities being claimed, i.e., coronary artery disease, diabetes mellitus, erectile dysfunction, or peripheral neuropathy.  The Veteran's sugar reading was negative at his service separation examination in March 1975 and he had normal clinical examinations of his heart, upper and lower extremities, and genitourinary system.  

Additionally, post service medical records indicate that the Veteran was found to have the disabilities he claims many years after service.  In this regard, heart problems as well as diabetes mellitus were diagnosed in the late 1980s to mid 1990s.  Specifically, the Veteran reported to the September 2004 VA examiner that he was diagnosed as having diabetes mellitus in 1996 and his first angioplasty is noted on the September 2004 VA examination as having occurred in 1989.  

As far as peripheral neuropathy of the upper and lower extremities and erectile dysfunction, these disabilities have been noted to be secondary to the Veteran's diabetes mellitus.  Specifically, a February 2003 private consultation report reflects a diagnosis of diabetic neuropathy, and the September 2004 VA examiner diagnosed the Veteran as having mild peripheral neuritis involving both hands and feet as likely as not related to diabetes mellitus.  He also diagnosed erectile dysfunction most likely related to hypertension, diabetes mellitus and medication.  In addition, this examiner stated that the Veteran's coronary artery disease was not caused by his diabetes mellitus, but indicated that it may have been aggravated by it.  In short, while there is medical evidence relating the Veteran's peripheral neuropathy and erectile dysfunction to his diabetes mellitus, as well as evidence that his coronary artery disease is aggravated by his diabetes mellitus, there is no medical evidence relating the Veteran's diabetes mellitus to service.

Further, the evidence of record does not show that there was continuity of symptomatology since service.  After service, the Veteran was not diagnosed with diabetes mellitus until the late 1980's, many years after service.  See Maxon v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service resulting in any chronic or persistent disability).

The Board has also considered the Veteran's statements that his disabilities are related to service and the Board acknowledges that a lay statement could, in certain circumstances, constitute competent nexus evidence.  In the instant case, however, the Board finds that the question regarding the potential relationship between the Veteran's disabilities and service to be complex in nature.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  As such, the Board finds the Veteran's statements regarding a nexus between his current disabilities and service, including his exposure to herbicides in service, to be of little probative value as he is not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In sum, the medical evidence does not show that the Veteran had coronary artery disease, diabetes mellitus, erectile dysfunction, or peripheral neuropathy of the upper and lower extremities in service.  See 38 C.F.R. § 3.303(b).  The evidence of record also does not show that he had coronary artery disease or diabetes mellitus within the first post-service year.  See 38 U.S.C.A. § 1112 and 38 C.F.R. §§ 3.307, 3.309.  Furthermore, there is no medical evidence relating these disabilities, diagnosed many years after service, to service.  38 C.F.R. § 3.303(d).

Based on the foregoing, the preponderance of evidence is against a finding that the Veteran's coronary artery disease, diabetes mellitus, erectile dysfunction or peripheral neuropathy of the upper and lower extremities are related to service.  As the preponderance of the evidence is against these claims, the benefit-of-the-doubt doctrine is not for application and the claims must be denied.  38 U.S.C.A. § 5107.


ORDER

Service connection for diabetes mellitus, including as due to exposure to herbicides, is denied.  

Service connection for a cardiovascular disability, including as due to exposure to herbicides and secondary to diabetes mellitus, is denied.

Service connection for erectile dysfunction, including as due to exposure to herbicides and secondary to diabetes mellitus, is denied.

Service connection for peripheral neuropathy of the upper extremities, including as due to exposure to herbicides and secondary to diabetes mellitus, is denied.

Service connection for peripheral neuropathy of the lower extremities, including as due to exposure to herbicides and secondary to diabetes mellitus, is denied.  


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


